In a proceeding under article 78 of the CPLR to review a determination of the Acting Mayor of the Village of Great Neck Plaza, Inc., which dismissed a complaint made by petitioners against respondent employment agencies under article 11 of the General Business Law, the petitioners appeal: (1) from two orders of the Supreme Court, Nassau County, dated respectively January 31, 1964, granting the several cross motions of the respondents to dismiss the petition; and (2) from an order of said court, made March 16, 1964 upon reargument, which adhered to the original decision. Appeal from orders of January 31, 1964 dismissed, without costs. These orders were superseded by the order of March 16, 1964 which granted reargument. Order dated March 16, 1964 affirmed, without costs. Under the statute here involved (General Business Law, § 189, subd. 5), there is no right to review a determination by a hearing officer where the complaint is dismissed. The statute confers a right of review only upon the employment agency from a decision adverse to it. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.